— In a proceeding pursuant to section 15-138 of the Election Law to declare invalid the election held on March 16, 1982 for the public office of Trustee of the Village of Pelham Manor, petitioners appeal from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), dated April 19, 1982, which, upon the motion of respondent Blessing, dismissed the petition for lack of jurisdiction. Judgment reversed, without costs or disbursements, respondent Blessing’s motion to dismiss for lack of jurisdiction denied, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings not inconsistent herewith. The court erred in dismissing this proceeding to invalidate a village general election for lack of jurisdiction. Section 15-138 of the Election Law empowers the Supreme Court to summarily “determine any question arising and make such order as justice may require” with respect to village elections. Thus, the court has jurisdiction to annul a village general election for irregularities, without regard to the limitations found in section 16-100 as to nonvillage elections (see Matter of Monkarsh v Kurtz, 44 AD2d 700, cited with approval in Matter of Doherty v Mahoney, 42 NY2d 1069, 1071; Matter of Davis, 103 Mise 2d 786; contra Matter of Mason v Tapel, 71 AD2d 1050). Damiani, J. P., Lazer, Gulotta and O’Connor, JJ., concur.